Citation Nr: 1243768	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  93-04 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disabling rating due to individual unemployability resulting from service-connected disabilities (TDIU) for the period prior to May 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The Board previously adjudicated the Veteran's claim in January 2011.  His effective date for his TDIU award at that time was May 4, 2007.  The Board awarded an earlier effective date of May 2, 2005, for the grant of a TDIU rating.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision that vacated the Board's decision and remanded the case for action consistent with the Court's decision in June 2012.

The Board wrote to the Veteran in October 2012.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran responded that he had nothing further to submit in November 2012.

The Veteran's representative submitted additional argument in support of the claim that was received in November 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




 
REMAND

The Veteran has previously established service connection for right ulnar neuropathy with right hand weakness, rated (during periods pertinent to this appeal) as 30 percent disabling from February 6, 1992, 40 percent from May 21, 1996, and 60 percent from September 12, 2007; a sprain of the lumbar spine and pelvis, rated as 40 percent disabling from February 29, 1988; bilateral hearing loss, rated as 20 percent from May 4, 2007; tinnitus, rated as 10 percent disabling from May 4, 2007, and status post infected wound of the medial left thigh manifested by anesthesia and loss of adductor muscle mass, rated as noncompensably disabling from January 22, 1993.  He asserts that a total disability rating based on unemployability due to service-connected disability is warranted prior to May 2, 2005.

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2012).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) (2012).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2012).  Marginal employment may be held to exist, on a facts found basis, such as a sheltered workshop.  Factors to be considered include the veteran's education and employment history.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Individual unemployability must be determined without regard to any non-service connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a) (2012); see 38 C.F.R. § 4.19 (2010) (age is not a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Also, where a veteran is determined to be unemployable due to service-connected disabilities but does not meet the criteria found at 38 C.F.R. § 4.16(a), then the case should be submitted to the Director, Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2012).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

The Board notes that 38 C.F.R. § 4.16 was amended twice during the appeal period.  The first change was in 1993 when a duplicative sentence was removed from 38 C.F.R. § 4.16(a).  See 58 Fed. Reg. 39,664 (July 26, 1993).  The second amendment was the removal of 38 C.F.R. § 4.16(c) in 1996.  That provision had previously allowed for consideration of a TDIU rating where the veteran had only a service-connected psychiatric disability rated at the 70 percent level.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  Neither change affects the consideration of the Veteran's claim.

As noted in the Introduction, the Board previously adjudicated the Veteran's claim in January 2011.  At that time, the Veteran had been granted entitlement to a TDIU rating in October 2008 with an effective date of May 4, 2007.  The Board determined that the Veteran was entitled to an effective date of May 2, 2005, for his grant of a TDIU rating.  In so holding, the Board found that the Veteran's service-connected back disability rendered him unemployable at that time.  Further, the determination was made on the basis of an extraschedular rating.  See 38 C.F.R. § 4.16(b).  

Background

The Veteran served on active duty from September 1943 to February 1946.  He was injured in service when a truck he was riding in rolled over on him in July 1944.  A review of his service treatment records (STRs) shows that he claimed pain in his left leg and pelvis.  X-rays of the pelvis were said to be negative.  The assessment was multiple contusions.  An STR entry from August 1944 said the Veteran was examined and found qualified for transfer.  

The Veteran submitted a claim for service connection for residuals of his injuries in service in October 1946.  At that time he alleged that he suffered a fractured pelvis.  He also said his legs were paralyzed for about three days.  He said he was hospitalized for about 10 days and then given a no duty order for about a month.  

The Veteran's claim for service connection was denied that same month.  The rating decision held that multiple contusions from the accident were not found on the Veteran's last examination.  

The Veteran reopened his claim in 1966.  He was afforded a VA examination in April 1966.  The examiner cited the STR entries related to the Veteran's injuries in service.  He noted that x-rays of the pelvis were negative in 1944.  The Veteran complained of pain in his left hip joint.  The Veteran was noted to have a complete range of motion of the lumbar spine and left hip.  The diagnosis was contusion and sprain of the lumbar spine and pelvis.

The Veteran was granted service connection for sprain of the lumbar spine and pelvis, asymptomatic, by way of a rating decision dated in May 1966.  The disability was rated as noncompensable.

The Veteran submitted a claim for nonservice-connected disability pension benefits in January 1981.  At that time he said he had last worked in December 1978.  He included a list of his employment with the claim that dated from 1969 to 1978.  Four employers were listed.  The Veteran indicated that "failing health" necessitated his leaving his employment at his respective employers.  The Veteran did not indicate what health issues were involved.  In a separate statement he said that his physical condition had worsened.  He said he had pain with walking or lifting through the pelvis.  He also said he had developed arthritis in his low-middle back and both arms and shoulders.  

VA treatment records from July 1980 to September 1980 noted the Veteran complained of being diagnosed with arthritis by a private doctor and being prescribed medication that he did not take.  He was also treated for a rash.  His pension claim was denied in March 1981.

The Veteran sought an increased rating for his service-connected lumbar spine and pelvis disability in March 1985.  He was afforded a VA examination in September 1985.  The Veteran related that he was only "good" for two hours a day and would have to lie down after two hours.  He reported additional full-time employment since 1978 with two employers in the 1981 and 1982 period.  He again reported that he left his employment due to failing health without further description.

On examination the Veteran was said to have forward flexion to 60 degrees, extension to 20 degrees, lateral flexion and rotation was to 30 degrees.  Deep tendon reflexes (DTRs) were said to be sluggish but equal and no sensory deficit could be demonstrated.  Muscle strength was said to be 3/5 in the left leg and 5/5 in the right leg.  X-rays of the lumbosacral spine showed minimal hypertrophic spurring of the lower lumbar spine and in both sacroiliac joints.  The impression was lumbosacral strain with left sciatica and limitation of motion as described.

VA treatment records for 1984-1985 showed that the Veteran used a transcutaneous electrical nerve stimulation (TENS) unit to help with his lower back pain.  He was also noted to be seen for other health issues to include high blood pressure and angina.  An entry from April 1985 noted that the Veteran said he had not been employed since the previous year.  

The Veteran testified at a hearing in March 1986.  The Veteran said he had worked in the garment industry.  He was in management.  He initially had some job training after service but worked in the industry all of his life.  He said he gave up his job in 1983 because of the pain.  He said he had had to leave many jobs because of pain.  He then went into business for himself.  He later had to give that up because he could not perform his duties.  He said it was because of his back.  

The Veteran's disability rating for lumbar spine and pelvis sprain was increased to 20 percent in May 1986.  The effective date of the increase was from April 18, 1985.  

The Veteran was afforded a VA examination in conjunction with an increased rating claim in March 1988.  He said that he had muscle spasms every day.  He said they caused a great deal of pain.  The pain was so severe he could not do anything but lay down.  He said he could not concentrate because of the pain.  He said he had been unemployed since 1983.  

The Veteran was noted to have forward flexion to 70 degrees and extension to 30 degrees associated with pain.  The examiner said that the Veteran had normal lateral flexion and rotation and painless.  The examiner also said that the sitting positive root test was positive only on the left side.  He said the right straight leg raising test produced contralateral pain at 60 degrees and the left produced low back pain at 50 degrees with some sciatic radiation.  The examiner said x-rays of the lumbosacral spine revealed minimal arthritic changes.  

The examiner listed three impressions.  One, status post trauma of the back manifested by complaints of pain, tiredness and weakness in the left parascapular area.  Two, lumbosacral strain, severe, manifested by low back pain, stiffness and limitation of motion and positive neurological signs.  Three, degenerative arthritis of the lumbosacral and thoracic vertebral bodies.  The examiner added that the Veteran did sustain an injury to the back that produced some residual feelings of the muscle trauma to the left upper back.  This did not interfere with ordinary activity and was relieved by application of heat and analgesics.  

The examiner also stated that the Veteran's lumbosacral strain was of a fairly severe nature in that the Veteran had a contralateral right straight leg raising test at 60 degrees and a positive left straight leg raising at 50 degrees with sciatica.  The examiner said this could be and often was due to degenerative disc disease (DDD) although VA x-rays did not show DDD.  He said that DDD was still a possibility.  He said there was no surgery indicated and the treatment for the condition was avoidance of stressful movements as well as the usual medical management.  Finally, the examiner said that the condition was permanent and likely to increase, particularly in the arthritic symptoms, as the Veteran got older.

The Veteran testified at a hearing in November 1988.  He provided testimony in regard to his daily activities.  These included general chores in the house as well as doing specified exercises to help relieve his back pain.  He said that he had pain all of the time.  At the hearing he described the pain as an ache but said it would intensify during the day.  He said he had been going to VA three times a week until he was dismissed.  The Veteran also said he experienced problems with his balance.  He did not know if that was related to his age.  He said his doctor wanted him to walk more but he could not due to the pain.  He would walk short distances.  

The Veteran described how he had to tough it out in earlier years as he had a family to provide for.  He said his pain got to the point he would have to leave a job, rest, and then apply for another job.  He said he had last worked in 1983.  He was asked if he had applied for benefits from the Social Security Administration (SSA).  The Veteran said his claim had been denied but it was under appeal.

The Veteran's disability rating for his lumbar spine and pelvis sprain was increased to 40 percent in February 1989.  The effective date of the increase was February 29, 1988.

The Veteran submitted a formal claim for entitlement to a TDIU rating in November 1989.  He submitted a statement from A. Resnick, M.D., dated in January 1986.  Dr. Resnick said the Veteran had been under his care for various problems over the last 20 years.  He noted that the Veteran's symptoms primarily were localized to the low back and he related those symptoms to the Veteran's injury in service.  Dr. Resnick added that the problem had been accentuated in recent years and that, two years earlier, the Veteran had to discontinue gainful employment by reason of an inability to work beyond a few hours per day.  He said that he felt the disability would be on a permanent basis.

The Veteran's claim for a TDIU rating and an increased rating for his back disability was denied in February 1990.  The Veteran perfected an appeal.  The Board issued a decision that denied in increased rating for the Veteran's service-connected back disability and entitlement to a TDIU rating in March 1991.  In regard to the TDIU rating, the Veteran had only one service-connected disability and it was rated at the 40 percent level.  Thus, he did not satisfy the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  The Board also determined that the Veteran's back disability did not warrant referral for consideration of an extraschedular rating under either 38 C.F.R. § 3.321 or 38 C.F.R. § 4.16(b).

Current Claim 

The Veteran submitted a claim for entitlement to disability compensation for a right arm disability due to VA medical treatment in February 1992.  The Veteran had undergone coronary artery bypass graft (CABG) surgery at a VA medical center in October 1990.  He was claiming a residual disability of the right arm as a result of treatment provided at that time.  See 38 U.S.C.A. § 1151.

The Veteran submitted a claim for an increased rating for his lumbar spine and pelvis sprain that was received on August 18, 1992.  Due to the longevity of the current claim and a decision from the Court in 2007, the August 1992 claim has been construed as an informal claim for a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's claim for an increased rating was denied in November 1992.  He was granted disability compensation benefits for right ulnar neuropathy with right hand numbness in April 1993.  He was given a 30 percent rating for the disability with an effective date as of the date of the claim, February 6, 1992.  This rating was increased to 40 percent in August 1996, effective from May 21, 1996.  The Veteran perfected appeals of the ratings for both issues.

He also submitted a claim for additional disability compensation benefits under 38 U.S.C.A. § 1151 for a left thigh disability in January 1993.  The disability involved the area where a vein was stripped to be used in the Veteran's bypass surgery.  He had developed an infection at the surgical site and was seeking compensation.

The Veteran's claim for recognition of a left thigh disability was granted in May 1995.  He was given a noncompensable rating for status post infected wound of the medial left thigh, manifested by some anesthesia and loss of adductor muscle mass.  The effective date for the grant of the benefit was January 22, 1993.  This issue was also appealed to the Board.  

The Board issued a decision that denied a compensable rating for the Veteran's left thigh disability in November 2002.  The Veteran did not appeal the decision.  The Board initially conducted its own development in regard to increased ratings for the Veteran's back and right arm disabilities as well as for his TDIU issue.  However, the three issues were remanded in June 2003.  

The Board again remanded the three issues for additional development in June 2004.  In March 2006, the Board denied increased ratings for the Veteran's back and right arm disabilities and denied him entitlement to a TDIU rating.  At that time the Veteran's combined service-connected disabilities rating was 60 percent.  

The Veteran appealed the decision to the Court.  A Joint Motion for Remand (JMR) was granted by the Court in April 2007.  The basis for the JMR was to return the case to the Board for referral to the Director of the C&P Service and consideration of extraschedular ratings for the increased rating claims under 38 C.F.R. § 3.321(b)(1) and an extraschedular rating for the claim for TDIU under 38 C.F.R. § 4.16(b).

The Board remanded the case for additional development in June 2007.  The Veteran was granted service connection for hearing loss and tinnitus in January 2008.  His hearing loss was rated as 20 percent disabling and his tinnitus as 10 percent disabling.  The effective date for service connection and the ratings was established as of May 4, 2007.  His combined service-connected disability rating was now 70 percent as of that date.  The Veteran met the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

The Veteran was granted entitlement to a TDIU rating in October 2008.  The effective date was established as of May 4, 2007, the date he met the pertinent rating criteria.  The Veteran disagreed with the effective date assigned.

The Veteran's case came before the Board in May 2009.  The Board denied an increased rating for the Veteran's strain of the lumbar spine and pelvis.  The Board also denied a rating in excess of 40 percent for the Veteran's right upper extremity disability prior to September 12, 2007.  However, the Board granted a rating of 60 percent for the same disability from September 12, 2007.  

Although, the Veteran's disagreement with the effective date for his TDIU award had not yet been acted upon by the Agency of Original Jurisdiction (AOJ), the Board took jurisdiction of the issue.  The Board remanded the issue to comply with the instructions from the prior remand of June 2007.  In particular, the AOJ was to refer the case to the Director of the C&P Service for consideration of an extraschedular rating for a TDIU rating for a date prior to May 4, 2007.  

The Veteran did not appeal the Board's decision in regard to his back and right upper extremity disabilities.  Thus, those issues, and their disability ratings during the pendency of the TDIU appeal, are not for consideration as individual ratings.  

On remand, the AOJ did refer the case to the Director of the C&P Service.  A November 2010 administrative review conducted by the Director determined that the Veteran was not entitled to TDIU on an extraschedular basis prior to May 4, 2007.

The case was returned to the Board.  As previously noted the Board relied on the results of a VA examination from May 2, 2005, to conclude that the Veteran was unemployable as a result of his service-connected lumbar spine disability - still only rated as 40 percent disabling.  In reaching its conclusion, the Board cited to VA examinations dated in March 2000 and September 2001 as concluding that the Veteran's service-connected disabilities did not render the Veteran unable to obtain and maintain substantially gainful employment prior to May 2, 2005.

The Veteran appealed January 2011 decision to the Court.  The Veteran argued that the Board erred in not providing him with a retrospective medical examination to assess his status in the period prior to May 2, 2005.  See Chotta v. Peake, 22 Vet. App. 80-85-87 (2008).  In its decision of June 2012, the Court reviewed the history of the claim that included a discussion of multiple VA examinations conducted between 1992 and 2007.  The Court focused on the examinations of March 2000 and September 2001.  In so doing, the Court said these were the only two medical reports, prior to May 2005, that discussed the effect of the Veteran's back disability on his ordinary activities, to include his ability to work.  In short, the Court concluded that the opinions from those examinations, performed by the same VA examiner, were not an inadequate basis to conclude that the Veteran was not entitled to a TDIU rating prior to May 2005.  

The Court concluded that the two reports were deficient.  This was because the VA examiner's opinions were not based on consideration of the Veteran's prior medical history and examinations.  The Court also concluded that there was a gap in the record between 2001 and 2005.  The Court instructed that the Board should consider whether a retrospective medical examination report is necessary to make a decision on the Veteran's claim for an earlier effective date for his TDIU rating.

In light of the decision by the Court, the Board finds that the case must be remanded to the AOJ for a retrospective medical examination/opinion.  In that regard, the evidence from August 1992 to May 2005 is relevant for consideration by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for the period from August 1992 to May 2005, if any.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  After completion of any development required from paragraph one, the AOJ should obtain a retrospective medical opinion in order to fill the gap in the medical evidence of record pursuant to the Chotta decision, cited to above, and as determined by the Court.  The claims folder and a complete copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner is advised that a copy of the Court's decision is contained in Volume 9 of the claims folder for review.  

The examiner is also advised that the Veteran has not been employed since at least 1984.  He maintains that he has not been able to obtain and maintain substantially gainful employment primarily due his service-connected back disability but also as well as his neurological disability of the right arm that is treated as if it is service-connected.  The Veteran has made this contention for a number of years and was denied TDIU benefits by the Board in March 1991.  His current claim extends to August 1992.

Entitlement to a TDIU rating must be based on service-connected disabilities.  Age cannot be a consideration.  A veteran's education and past work experience must be considered in determining whether a veteran is unemployable.

The Board previously found that a VA examination of May 2, 2005, (see Volume 5 of the claims folder) provided evidence of the Veteran's unemployability due to his service-connected back disability.  In doing so, the Board noted that prior examinations had not found the Veteran to be unemployable.  However, the Court found in June 2012, that the evidence from two prior VA examinations in March 2000 and September 2001 was not adequate as the examiner (same examiner for the two examinations) had not considered the Veteran's prior medical history and examinations.  

The examiner is requested to review the claims folder, to include the Court's decision of June 2012.  The examiner is also requested to provide an opinion whether at any time since August 1992 and prior to May 2005, it is at least as likely as not that, without taking into account his age or nonservice-connected disabilities, the Veteran was precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due to the impairment caused (1) solely by his service-connected back disability; or (2) by the aggregate of his service-connected back disability as well as his 38 U.S.C.A. § 1151 disabilities involving the right upper extremity and left thigh.

The examiner should set forth a complete rationale for all findings and conclusions.

3.  The AOJ must ensure that the medical report complies with this remand and the questions presented in the request.  If the report and/or opinion are insufficient, they must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the issue of entitlement to an effective date earlier than May 2, 2005, for the grant of a TDIU rating, to include on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims folder is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


